                                                                                            FILED 
                                                                                            CLERK 
                                                                                                
                                                                                3:25 pm, Nov 26, 2018
                                                                                                
UNITED STATES DISTRICT COURT
                                                                                    U.S. DISTRICT COURT 
EASTERN DISTRICT OF NEW YORK
                                                                               EASTERN DISTRICT OF NEW YORK 
-------------------------------------------------------------------------X          LONG ISLAND OFFICE 
MERRITT ENVIRONMENTAL CONSULTING
CORPORATION,

                                   Plaintiff,
                                                                             ORDER
                 -against-                                                   17-CV-7495 (SJF)(AYS)

GREAT DIVIDE INSURANCE COMPANY and
BERKLEY SPECIALTY UNDERWRITING MANAGERS,

                                    Defendant.
-------------------------------------------------------------------------X
FEUERSTEIN, District Judge:

        Pending before the Court are the objections of plaintiff Merritt Environmental Consulting

Corporation (“plaintiff” or “Merritt”) to the Report and Recommendation of the Honorable Anne

Y. Shields, United States Magistrate Judge, dated October 10, 2018 (Athe Report@),

recommending that the motion of defendants Great Divide Insurance Company (“Great Divide”)

and Berkley Specialty Underwriting Managers (“BSUM”) (collectively, “defendants”) to dismiss

plaintiff’s claims against them pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure

for failure to state a claim be granted. For the reasons set forth below, Magistrate Judge Shields’s

Report is accepted in its entirety.



I.      Standard of Review

        Any party may serve and file written objections to a report and recommendation of a

magistrate judge on a dispositive matter within fourteen (14) days after being served with a copy

thereof. 28 U.S.C. ' 636(b)(1); Fed. R. Civ. P. 72(b)(2). Any portion of such a report and

recommendation to which a timely objection has been made is reviewed de novo. See 28 U.S.C.

                                                        1
' 636(b)(1); Fed. R. Civ. P. 72(b)(3). Whether or not proper objections have been filed, the

district judge may, after review, accept, reject, or modify any of the magistrate judge’s findings

or recommendations. 28 U.S.C. ' 636(b)(1); Fed. R. Civ. P. 72(b).



II.     Plaintiff’s Objections

        Plaintiff contends, inter alia, that Magistrate Judge Shields: (i) “incorrectly interpret[ed]

the law governing the application of the radioactive matter exclusion relied upon by Great Divide

to deny coverage to Merritt[,]” (Plf. Obj. at 1); (ii) “mistakenly characterize[d] New York law

regarding key language in the radioactive matter exclusion of the Policy and, as a result,

erroneously conclude[d] that the exclusion applies here[,]” (id. at 5); and (iii) erroneously

applied an “overly broad interpretation of ‘but for’ causation to the phrase ‘arising out of.’” (Id.

at 6-7; see also Id. at 8 [“Merritt specifically objects to the Report’s characterization and

subsequent application of New York law regarding application of the phrase ‘arising out of’ in

this case. . . .”]) In addition, plaintiff contends that “[t]he Report’s recommendation that the

motion to dismiss be granted on the basis that radioactive matter is the ‘but for’ cause of the

allegations against Merritt is . . . premature at this time.” (Id. at 7).

        Upon de novo review of the Report and all motion papers, and consideration of plaintiff’s

objections to the Report and defendants’ responses thereto, plaintiff’s objections are overruled

and the Report is accepted in its entirety. In the context of an insurance policy exclusion, “[t]he

New York Court of Appeals has held that the phrase ‘arising out of’ is ‘ordinarily understood to

mean originating from, incident to, or having connection with[,]’” Federal Ins. Co. v. American

Home Assur. Co., 639 F.3d 557, 568 (2d Cir. 2011) (quoting Maroney v. N.Y. Cent. Mut. Fire


                                                    2
Ins. Co., 5 N.Y.3d 467, 472, 805 N.Y.S.2d 533, 839 N.E.2d 886 (2005) (internal quotations and

citation omitted)), and “requires only that there be some causal relationship between the injury

and the risk for which coverage is provided.” Id. (quoting Maroney, 5 N.Y.3d at 472, 805

N.Y.S.2d 533). Magistrate Judge Shields properly applied a “but for” test to determine, based

upon the complaints in the underlying lawsuits and the language of the relevant provisions of the

subject Policy, that the “arising out of exclusion” at issue, i.e., the radioactive matter exclusion in

the subject Policy, applies and bars coverage for the underlying lawsuits. See Mount Vernon Fire

Ins. Co. v. Creative Hous. Ltd., 88 N.Y.2d 347, 350, 645 N.Y.S.2d 433, 668 N.E.2d 404 (1996);

Country-Wide Ins. Co. v. Excelsior Ins. Co., 147 A.D.3d 407, 409, 46 N.Y.S.2d 96 (N.Y. App.

Div. 2017).



III.   Conclusion

       For the reasons set forth above, plaintiff’s objections are overruled, the Report is

accepted in its entirety and, for the reasons set forth in the Report, defendants’ motion to dismiss

plaintiff’s claims against them pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure

is granted; plaintiff’s claims against BSUM are voluntarily dismissed in their entirety pursuant to

Rule 41(a) of the Federal Rules of Civil Procedure; and plaintiff’s claims against Great Divide




                                                  3
are dismissed in their entirety with prejudice for failure to state a claim for relief. The Clerk of

the Court shall enter judgment in accordance with this Order and close this case.

SO ORDERED.
                                                       _________/s/____________
                                                       Sandra J. Feuerstein
                                                       United States District Judge

Dated: November 26, 2018
       Central Islip, New York




                                                  4
